Citation Nr: 0009770	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-16 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $9,330.91.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1962 to September 
1966.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the Committee 
on Waivers and Compromises (Committee) of the Roanoke, 
Virginia, Regional Office (RO) which determined that the 
veteran had not submitted a timely request for waiver of 
recovery of loan guaranty indebtedness in the amount of 
$9,330.91 and denied the request.  The veteran represents 
himself in this appeal.  
REMAND

In reviewing the record, the Board observes that the 
Committee determined that the veteran had failed to submit a 
timely request for waiver of recovery of loan guaranty 
indebtedness in the amount of $9,330.91 and denied the 
request.  The May 1998 Committee decision conveys that 
"according to the DMC CAROLS letter screen, the debtor was 
sent his/her waiver rights letter via certified mail on 
9/3/96 and the letter was signed for on 9/6/96."  The August 
1998 statement of the case issued to the veteran states that 
"you were first notified of your indebtedness on 9-6-96 by 
certified mail, return receipt requested and you signed for 
the correspondence."  Neither the "waiver rights letter" 
nor documentation of mailing of the letter is of record.  

A request for waiver of loan guaranty indebtedness shall be 
made within one year after the date on which the debtor 
receives, by "certified mail-return receipt requested," 
written notice from the Department of Veterans Affairs (VA) 
of the indebtedness.  If written notice of indebtedness is 
sent by means other than "certified mail-return receipt 
requested," then there is no time limit for filing a request 
for waiver of indebtedness of loan guaranty indebtedness.  38 
C.F.R.§ 1.964(e) (1999).  

In the absence of both the veteran's "waiver rights letter" 
and documentation of the mailing of the letter to the 
veteran, the Board is unable to determine whether the veteran 
was notified via "certified mail-return receipt requested" 
and the timeliness of the veteran's request for waiver.  
Accordingly, this case is REMANDED for the following action:

1.  The COW should incorporate the 
"waiver rights letter" apparently sent 
to the veteran on September 1996 and the 
associated documentation of its mailing 
into the claims file.  Copies of the 
documents may be used.  The COW should 
obtain any documentation that reflects 
that a certified letter was mailed, 
including the PS form 3811 (if 
available).   

2.  If the above documentation is not 
obtainable, the COW should provide an 
interpretation of the code sheets that 
resulted in a determination that a 
certified letter was sent and received.  
In particular what does letter code 106 
mean and what does CR date mean. 

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claim.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  

